*617Opinion of the Court
GEORGE W. Latimer, Judge:
The accused pleaded guilty before a special court-martial to the offense of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, and was found guilty in accordance with his plea. He was sentenced to bad-conduct discharge, partial forfeitures, and confinement for six months. The sentence was approved by both the convening authority and the officer exercising general court-martial jurisdiction. The board of review affirmed, and we granted review to determine the sufficiency of the staff judge advocate’s review in this case.
This case arose within the same overall command as did the cases of United States v Hammock, 7 USCMA 614, 23 CMR 78, and United States v Hankerson, 7 USCMA 615, 23 CMR 79. Everything that we said in those cases applies here as well. Once again, counsel for the parties stipulated that we might consider certain affidavits, and also stipulated as to the truth of their contents. When these affidavits are considered, once again it must be said that there can no longer be any question as to the propriety of what was done in this case.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.